                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION

WEI-PING ZENG,

             Plaintiff,

v.                                                     Case No.: 3:17-cv-03008


MARSHALL UNIVERSITY,
DR. JEROME A. GILBERT;
DR. JOSEPH SHAPIRO;
DR. W. ELAINE HARDMAN;
DR. DONALD A. PRIMERANO;
and DR. RICHARD EGLETON,

             Defendants.


                     MEMORANDUM OPINION and ORDER
                    REGARDING DISCOVERY CONFERENCE

      On Friday, February 22, 2019, Plaintiff appeared, in person, and Defendants

appeared, by counsel, Brian D. Morrison and Eric D. Salyers, for a discovery conference.

The following motions were addressed and resolved as set forth below:

      1. Plaintiff’s Motion and Modified Motion to Compel Defendants to Produce

Documents Requested by Plaintiff under Fed. R. Civ. P. 34. (ECF Nos. 157, 159).

Defendants filed a response in opposition to the Motions, and Plaintiff filed a reply

memorandum. (ECF No. 180, 184). Plaintiff’s motions cover five sets of requests for

production of documents served on Defendants between July 31, 2018 and November 16,

2018. Defendants object to the timeliness of Plaintiff’s motions as they apply to the first

four sets of documents requests, arguing that the motions were not filed within the thirty

days required by the Local Rules of this district. Plaintiff contends that the motions are


                                            1
timely, because they were filed within thirty days after Defendants provided supplemental

responses to some of the requests in the first four sets. In addition, Plaintiff argues that

he should be granted an extension of the thirty-day deadline, because he was working

with Defendants to resolve some of the discovery disputes.

       Local Rule of Civil Procedure 37.1(c) is clear that motions to compel not filed within

30 days after the discovery response is due are waived. The deadline may be extended by

court order for good cause shown, or by stipulation. In this case, however, the parties did

not stipulate to extend the deadline, and Plaintiff did not seek a court order extending it.

Plaintiff did not file his first Motion to Compel until January 4, 2019, which was after the

thirty days had expired for the first four motions. Therefore, the motions are untimely in

those instances. However, Plaintiff is granted fourteen (14) days to submit a list to the

Court of the documents most critical to his case, which he feels have been requested, but

not produced, and the Court will decide whether good cause exists for their production.

       In regard to Plaintiff’s fifth request for production of documents, Plaintiff’s

Motions to Compel, (ECF Nos. 157, 159) are GRANTED, in part, and DENIED, in

part. Defendant Marshall University (“MU”) shall produce to Plaintiff the following

documents on or before March 8, 2019:

       a. The 2012 step 1 medical license test scores for second year medical
       students, which formed the basis of the email that notified faculty of the
       favorable testing results.

       b. A listing of the faculty members in MU’s Department of Biochemistry
       and Microbiology during the year of 2015, and if available, a listing of the
       members’ tenure status.

       c. The publication list attached to the tenure application of all faculty
       members in MU’s Departments of Biochemistry and Microbiology,
       Pharmacology, and Anatomy that applied for tenure between the years of
       2009 and 2016.


                                             2
       d. As to grant applications prepared by Drs. Koc, Denvir, and Egleton and
       any related grant award notices, Defendant MU indicated that it had already
       produced what was available to MU as attachments to tenure applications.
       Defendant shall supply to Plaintiff any additional applications/awards of
       the three above-named faculty to the extent they are in the custody or
       control of MU.

       e. The last known contact information of the former dean of MU’s Medical
       School and the former Interim President of MU.

       2. Marshall University’s Motion to Quash Subpoena Duces Tecum to Employee

Stephen Hensley. (ECF No. 162). Plaintiff filed a response in opposition to the Motion.

(ECF No. 176). MU asks the Court to quash a subpoena served on Stephen Hensley, a

former employee of MU, who served as the Level I examiner in Plaintiff’s grievance

proceeding arising from his contract termination. Plaintiff alleges that Mr. Hensley was

biased due to his relationship with MU; therefore, Plaintiff was deprived of procedural

due process in the grievance proceeding. Plaintiff seeks to have Mr. Hensley produce a

conflict of interest statement pertaining to Mr. Hensley and his spouse, and their relatives

to the third degree of consanguinity, including their spouses. MU objects on the basis that

the subpoena is meant to harass Mr. Hensley, is not timely served, requires the disclosure

of privileged information, places an undue burden on him, and does not allow enough

time to respond.

       MU’s Motion, (ECF No. 162), is GRANTED, in part, and DENIED, in part. Mr.

Hensley is not required to provide the information requested in the subpoena duces

tecum. However, within fourteen days of the date of this Order, Mr. Hensley, through

counsel for MU, shall provide Plaintiff with a conflict statement listing any past or present

employment or formal business relationship between Mr. Hensley, his spouse, and/or

any of their children and MU, as well as any MU committee or board membership of Mr.

Hensley and his immediate family. The years of any such affiliation should be provided.

                                             3
No other information is necessary at this time.

       3. Plaintiff’s Motion for Leave to Increase the Number of Depositions. (ECF No.

165). Defendant MU filed a response in opposition to the Motion, (ECF No. 179), and

Plaintiff filed a reply memorandum. (ECF No. 183). Plaintiff asks the Court for leave

under Fed. R. Civ. P. 30(a)(2)(A)(i) to take 35 discovery depositions and further requests

that the Court prohibit the witnesses from demanding prohibitory deposition fees.

Plaintiff argues that in order to properly prepare his case, he needs to depose each

member of every committee involved in evaluating his tenure application, as well as the

associate dean of the medical school, five nonparty witnesses, and other MU employees.

Plaintiff contends that, given the large number of committee members, the ten-deposition

limit allowed by Rule 30 is simply insufficient for the needs of the case. As to the witness

fees, Plaintiff indicates that some of the physician witnesses have demanded as much as

$1500 per hour to appear for deposition.

       In response, MU asserts that it has agreed to increase the deposition limit to

fifteen, which should be more than adequate for Plaintiff to discover his case. MU adds

that Plaintiff has not yet taken a single deposition; therefore, it is premature for him to

seek leave for additional depositions. Moreover, he has not demonstrated a need to

depose more than fifteen witnesses. Finally, MU argues that the Court should not rule on

the issue of witness fees, as the witnesses were not notified of the hearing or given a

chance to state their positions. MU points out that most of the witnesses are busy

physicians who will be required to take time away from their practices to attend the

depositions.

       Plaintiff’s Motion for Leave to Increase the Number of Depositions, (ECF No.

165), is GRANTED, in part, and DENIED, in part. Plaintiff’s request to exceed the

                                             4
agreed upon fifteen depositions is denied as premature. “A court generally will not grant

leave to increase the number of depositions until the moving party has exhausted the ten

depositions permitted as of right under Rule 30(a)(2)(A).” Small v. City of Wilmington,

No. 7:17-CV-00071-FL, 2018 WL 6068057, at *2 (E.D.N.C. Nov. 19, 2018) (citing Smith

v. Ardew Wood Prod., Ltd., No. C07-5641 FDB, 2008 WL 4837216, at *1 (W.D. Wash.

Nov. 6, 2008). Even then, courts are disinclined to grant leave in the absence of a

particularized showing of the need for additional discovery. Kelly v. Boeing Company,

No. 3:18-CV-659-SI, 2019 WL 281294, at *2 (D. Or. Jan. 22, 2019); also S. F. Health Plan

v. McKesson Corp., 264 F.R.D. 20, 21 (D. Mass. 2010) (“[As] the purpose of the limitation

in the rule is to force counsel to think long and hard about who they want to depose and

to depose only those who are really important, so as to stay within the limit set by the

rule.... courts should not freely grant relief from the limits without a showing of need.”).

       In considering a motion for leave to take more than ten depositions, the court must

act consistently with Rule 26(b)(1) and (2). Small, 2018 WL 6068057, at *2.

Consequently, the court must evaluate whether (i) the discovery sought is proportional to

the needs of the case, considering the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to information, the parties’ resources,

the importance of the proposed discovery in resolving the issues, and whether the burden

or expense of the proposed discovery outweighs its likely benefit; (ii) the discovery sought

is unreasonably cumulative or duplicative, or is obtainable from some other source that

is more convenient, less burdensome, or less expensive; and (iii) the party seeking

discovery has had ample opportunity by other discovery in the action to obtain the

information sought. So far, Plaintiff has not demonstrated any particular need for

expanding the number of depositions. He provides no reason for deposing every member

                                             5
of each committee that considered his tenure application. Undoubtedly, many of the

proposed depositions will be cumulative or duplicative. Similarly, Plaintiff makes no

showing that these depositions would be proportional to the needs of the case;

particularly, when considering the burden and expense involved in scheduling 35

depositions of individuals with professional degrees and busy work days. Plaintiff has

made relatively specific allegations against an identified group of individuals at MU whom

Plaintiff believes fouled his tenure application on the basis of racial discrimination.

Plaintiff should focus his discovery on those individuals and then determine if any

additional depositions are necessary. Until he can make a particularized showing of need

for more than fifteen depositions, Plaintiff will not be granted the leave he seeks.

       As to his motion for a limit on the fees being charged by the witnesses, Plaintiff’s

Motion is granted. Non-party witnesses, who are served with a subpoena to testify at

deposition in a federal proceeding, are entitled to a daily witness fee. 28 U.S.C. § 1821.

That statutory fee is currently $40 per day for each day’s attendance and a travel

allowance equal to the mileage allowance prescribed for employees of the Federal

Government. Id. When a non-party witness is specially employed or retained to provide

expert testimony, then the witness is entitled to “a reasonable fee for time spent” in the

deposition. Fed. R. Civ. P. 26(b)(4)(E). The rule allowing a reasonable fee is not a

“physician” or “professional” rule; rather, it is a rule that applies to expert witnesses.

       In some cases, physicians who are not specially retained or employed to provide

expert opinions nonetheless have been paid an “expert witness” fee. See In re Am. Med.

Sys., Inc. Pelvic Repair Sys. Prod. Liab. Litig., No. 2325, 2017 WL 1090029, at *2 (S.D.W.

Va. Mar. 21, 2017). As was indicated in In re Am. Med. Sys., Inc. Pelvic Repair Sys. Prod.

Liab. Litig., when treating physicians are deposed for the purpose of providing their

                                              6
medical observations and opinions about the condition, diagnosis, and prognosis of a

patient, some courts have held that these physicians are entitled to “reasonable

compensation” for their deposition time, rather than simply the statutory witness fee. Id.

However, this view is not universally held and certainly does not apply to physicians

deposed as fact witnesses and not as treating health care providers, or retained expert

witnesses. In each case, the difference depends upon the subject matter of the testimony.

Turner v. Delta Airlines, Inc., No. 06-1010, 2008 WL 222559 (E.D.N.Y. January 25,

2008). The Turner Court explained:

      The provision in Rule 26(b)(4)(C) for reasonable compensation for experts
      is not automatically triggered whenever a witness who may also be an expert
      in his or her field is asked to testify. Rather, it is the substance of a witness's
      testimony that determines whether the witness is entitled to an expert fee.
      If the treating physician’s testimony is limited to pure observation, an
      explanation of the facts involving his investigation reports or treatment
      notes, then the witness may properly be characterized as a fact witness and
      receive nothing more than the statutory witness fee. Alternatively, if a
      treating physician is asked to render opinion testimony based on the
      physician's specialized skill and knowledge that falls within Federal Rule of
      Evidence 702, the treating physician may be entitled to an expert fee.
      However, if the witness testifies only to the opinions formed in providing
      plaintiff’s medical care, such opinions are considered an explanation of
      treatment notes and the physician may properly be characterized as a fact
      witness.

Turner, 2008 WL 222559, *1 (internal citations and quotations omitted).

      The witnesses in this case, some of whom are physicians and some of whom are

scientists and other professionals, are not being deposed to provide opinions within their

specialized skill and knowledge. They are not being offered as treating physicians, or to

render opinions within Fed. R. Evid. 702. Instead, they are being questioned regarding

their involvement in the tenure application submitted by Plaintiff and their observations

and recollections of the process. As such, they are fact witness, entitled to no more than

the statutory witness fee. As the witnesses have no basis in law to request a fee greater

                                              7
than that allowed by 28 U.S.C. § 1821, the undersigned does not find their absence at the

hearing to merit a delay in ruling on the motion. Plaintiff should tender the witness fee

and estimated mileage at the time he serves the witnesses with their subpoenas to appear

for deposition.

       4.   Marshall University’s Motion for Protective Order, (ECF No. 190), and

Plaintiff’s Motion to Extend Deadline for Interrogatory and Admission and to Clarify the

Conditions for Serving Subpoena Duces Tecum. (ECF No. 195). As these motions are

related, the undersigned considers them together. MU asks for a protective order to

prohibit Plaintiff from serving interrogatories beyond the November 2018 deadline for

serving written discovery. In response, Plaintiff files a motion seeking an extension of the

deadline. As good cause for an extension, Plaintiff asserts that he did not understand the

term “written discovery” to include interrogatories and requests for admissions. Plaintiff

argues that the extension is necessary to “level the playing field” given that the defendants

served him with interrogatories and requests for admissions, and he has not served

reciprocal discovery upon the defendants.

       In considering these motions, the undersigned has listened to the recording of the

scheduling conference conducted in this case on June 15, 2018 to ensure that Plaintiff was

given an explanation of the term “written discovery,” as is the custom and practice at

initial scheduling conferences. (ECF No. 69). The recording confirmed that Plaintiff did

indeed receive a thorough explanation of which discovery devices constitute written

discovery. The undersigned clearly told Plaintiff, more than once, that he could serve

interrogatories, requests for the production of documents, and requests for admissions

between July 9, 2018 and November 16, 2018. Plaintiff was also told that he should not

delay serving the discovery until November, but should do so early so that any motions to

                                             8
compel could be resolved before the discovery deadline. Plaintiff was given a Federal Civil

Judicial Procedures and Rules book and was permitted to ask questions. The recording

reflects that Plaintiff asked ten detailed questions, based on specific discovery rules, and

each question was thoroughly answered for him. Counsel for the defendants likewise

explained to Plaintiff that he had a four-month window in which to serve his

interrogatories, requests for admissions, and requests for production of documents.

Examples were provided to Plaintiff regarding questions he might want to ask. The

discussion regarding discovery was comprehensive and the deadlines were well

explained. Accordingly, Plaintiff has not demonstrated good cause for an extension.

       Of note, when imposing the scheduling order, the undersigned asked both sides to

provide their position on deadlines. Defendant asked for six months to complete all

discovery. Plaintiff opposed that request, arguing that it was too much time. In the end,

the parties were given a full four months to serve written discovery and an additional two

and half months to complete all discovery. Discovery did not begin until July 9, 2018,

more than three weeks after the scheduling conference, to allow all of the newly added

defendants to enter an appearance. Plaintiff was urged to begin preparing his

interrogatories and requests in the three-week interim, so that they would be ready to

serve on July 9, 2018.

       This case has been pending for nearly two years. Plaintiff was given ample time to

serve interrogatories and requests for admissions. The fact that he chose not to do so, or

delayed doing so to his detriment, is not a good reason for extending the deadline.

Considering that Plaintiff had the opportunity to gather substantial information during

his three-level grievance process and extensive document collection in the instant action,

and he intends to conduct numerous depositions herein, he is hard-pressed to show

                                             9
prejudice if precluded from serving interrogatories at this juncture in the case. On the

other hand, the defendants have been litigating the issues surrounding Plaintiff’s contract

termination in one forum or another since 2016. They are entitled to see light at the end

of the tunnel. A further delay of the proceedings to accommodate for Plaintiff’s

procrastination would be both unfair and unjustified. Therefore, Defendants’ Motion for

Protective Order is GRANTED, (ECF No. 190), and Plaintiff’s Motion to Extend

Deadline is DENIED, (ECF No. 195).

      The Clerk is instructed to provide a copy of this Order to Plaintiff and counsel of

record.

                                                 ENTERED: February 26, 2019




                                            10
